PER CURIAM.
This is an appeal from a final summary judgment in favor of Plaintiff below. A careful review of the pleadings and affidavits considered by the lower court on Plaintiff’s motion for summary judgment reveal issues of fact concerning the apparent or actual agency of Joyce Keene to obligate the Defendant for the services performed by the Plaintiff.
One issue raised is whether the contracting of Plaintiff’s services by Joyce Keene was with the full knowledge and approval of the Station Manager. In addition, by her affidavit, Joyce Keene affirmatively stated she had the authority to bind her employer for the work performed. The affidavit of the manager denied these facts.
It follows that the summary final judgment should be reversed upon the authority of Jones v. Stoutenburgh, Fla., 91 So.2d 299.
Reversed.
ALLEN, C. J., SHANNON, J., and BARKER, ROGER 'A., Associate Judge, concur.